Citation Nr: 0008693	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-02 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer 
disease, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of a left rotator cuff tear, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from January 1994 to June 
1996.

This appeal arose from a May 1997 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
duodenal ulcer disease and a left shoulder disorder, assigned 
10 percent and 0 percent evaluations, respectively.  In May 
1999, the RO issued a decision which increased the evaluation 
assigned to the left shoulder disability to 10 percent and 
which confirmed and continued the 10 percent evaluation 
assigned to the duodenal ulcer disease.  In November 1999, 
the veteran and his representative were informed through a 
supplemental statement of the case of the continuation of the 
evaluations assigned to the service-connected disorders.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The issue of entitlement to an increased evaluation for the 
service-connected left shoulder disability will be subject to 
the attached remand.


FINDING OF FACT

The veteran's duodenal ulcer disease is manifested by 
complaints of severe epigastric pain and heartburn, with no 
objective evidence of weight loss, hematemesis, circulatory 
disturbances or hypoglycemic reactions after meals, or 
anemia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected duodenal ulcer disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, Code 7305 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's service medical records revealed that he had 
been seen on October 19, 1994 for complaints of intermittent 
episodes of burning pain in the epigastrium.  On the 21st of 
October 1994, he underwent an esophagogastroduodenscopy, 
which showed peptic ulcer disease.  

On August 7, 1997, the veteran was seen by a private 
physician, when he was evaluated for severe abdominal pain.  
A biopsy revealed a duodenal ulcer and helicobacter Pylori.

VA examined the veteran in February 1999.  He said that he 
had epigastric pain and heartburn, which had not been 
relieved by medications.  He reported that he had severe 
epigastric pain associated with heartburn, acid reflux and 
pyrosis.  He stated that he had nausea about three mornings 
per week, but denied any vomiting.  He denied hematemesis but 
referred to an episode of melena approximately nine months 
ago.  There were no reported circulatory disturbances or 
hypoglycemic reactions following meals.  He did complain of 
diarrhea alternating with constipation.  He described having 
epigastric pain three to four times per week.  His weight 
fluctuated between 165 and 185 pounds.  There were no signs 
of anemia.  The diagnosis was chronic duodenal ulcer.

According to the applicable criteria, a 10 percent evaluation 
is warranted for mild duodenal ulcer disease with recurring 
symptoms once or twice a year.  A 20 percent evaluation 
requires moderate duodenal ulcer disease, with recurring 
episodes of severe symptoms two to three times per year 
averaging 10 days in duration or with continuous moderate 
manifestations.  38 C.F.R. Part 4, Code 7305 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 10 percent for the service-
connected duodenal ulcer disease is not warranted.  The 
objective evidence, consisting of the VA examination 
performed in February 1999, did not show that the veteran 
suffered from severe symptomatic episodes averaging ten days 
in duration.  Nor does the evidence indicate that he 
experiences continuous moderate manifestations.  While he has 
complained of epigastric pain and heartburn, the objective 
examination noted that he did not suffer from hematemesis, 
vomiting, weight loss, anemia or circulatory disturbances or 
hypoglycemic reactions following meals.  Therefore, it is 
found that the 10 percent evaluation assigned adequately 
compensates the veteran for the current degree of disability 
caused by his service-connected duodenal ulcer disease.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected duodenal ulcer disease.


ORDER

An increased evaluation for the service-connected duodenal 
ulcer disease is denied.



REMAND

The veteran has contended that his service-connected left 
shoulder disability is more disabling than the current 
evaluation would suggest.  He has asserted that he suffers 
from recurrent pain, particularly upon use.  Therefore, he 
believes that an increased evaluation should be awarded.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

Moreover, DeLuca v. Brown, 8 Vet. App. 202 (1995), held that 
in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination by a qualified 
physician in order to fully assess the 
current nature and degree of severity of 
the veteran's service-connected left 
shoulder rotator cuff tear residuals.  
The claims folder must be made available 
to the examiner to review in conjunction 
with the examination, and the examiner is 
asked to indicate in the examination 
report that she/he has reviewed the 
claims folder.  All indicated special 
tests are to be performed and must 
include range of motion testing.  The 
examiner should note the range of motion 
of the left shoulder.  The examiner must 
obtain active and passive ranges of 
motion (in degrees), state if there is 
any limitation of function and describe 
it, and state the normal range of motion.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
shoulder joint is used repeatedly.  
Special attention should be given to the 
presence or absence of pain, stating at 
what point in the range of motion pain 
occurs and at what point pain prohibits 
further motion.  The factors upon which 
the opinions are based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

2.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected left 
shoulder rotator cuff tear residuals.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided an appropriate supplemental 
statement of the case and an opportunity 
to respond.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

The case should then be returned to the Board, if otherwise 
in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


